Citation Nr: 1539480	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-37 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for varicose veins of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1977.

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran has a current disability diagnosed as varicose veins which, at least as likely as not, is etiologically related varicose veins diagnosed during his active service.


CONCLUSION OF LAW

The criteria for service connection for a disability consisting of varicose veins of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

The Veteran claims that he developed a varicose veins during his active service, that his current varicose veins are a continuation of the in-service varicose veins, and, therefore, that he is entitled to service connection for varicose veins of the bilateral lower extremities.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating that the current condition is a manifestation of a chronic disease shown as such in-service unless such later manifestations are clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  See 38 C.F.R. § 3.303(b).

As recounted in the two VA examinations to evaluate this condition, the service records document multiple in-service diagnoses of varicose veins.  See April 2008 VA Examination (noting and discussing multiple in-service diagnoses of varicose veins); September 2013 VA Examination (same).  Moreover, both examiners documented current diagnoses of varicose veins and the other medical evidence of record documents frequent treatment for varicose veins (including surgerical intervention) during the appeal period.  The remaining element to establish service connection is a nexus between the in-service injury and the current disability.

The Veteran was provided two VA examinations which resulted in opinions that were either inconclusive (April 2008) or unfavorable (September 2013).

However, the September 2013 VA examiner's rationale, viewed in light of the other evidence of record and controlling legal authority, undermines her negative opinion.  Specifically, the examiner's bottom-line conclusion that the Veteran's current varicose veins are less likely than not related to the varicose veins diagnosed during his active service is based, in significant part, on her medical judgment that "varicose veins do not generally resolve spontaneously."  She extrapolates from that medical determination to conclude that either the varicose veins "were so minimal that they were not noted" on the separation and intial VA examinations or the in-service diagnoses "may have been" in error.

Even assuming that the diagnosed varicose veins were not clinically significant enough to be noted during a separation examination or during a 1977 VA examination focused on unrelated medical issues, the law does not require that a condition actually diagnosed during service be disabling to a compensable degree to be service-connected.  Moreover, the service treatment records establish, including by documenting his complaints of pain and fatigue as well as the provision of compression stockings, that the Veteran's varicose veins did manifest to a compensable degree during his active service.  See 38 C.F.R. § 4.104, DC 7120 (providing, in part, for a 10 percent rating where there is aching or fatigue after prolonged standing or walking with relief by elevation of the extremity or compression hosiery).

The VA examiner's alternative surmise that the documentation of in-service varicose veins were the result of a misdiagnosis in service is speculative.  More importantly, it is not supported by the service treatment records which include diagnoses of varicose veins by at least six (6) different medical professionals, including two physicians who were consulted (in November 1973 and January 1976) for the express purpose of evaluating the Veteran's complaints of leg symptoms.  The likelihood of so many misdiagnoses of varicose veins seems quite low.  The Board finds, as a matter of fact, that the Veteran was correctly diagnosed with varicose veins during service.

The Board finds the September 2013 VA examiner's rationale for her ultimate, negative opinion to be unpersuasive in its reasoning, so gives the final opinion no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the examiner did provide sufficient medical evidence to decide the claim, including particularly her clarification that varicose veins do not generally resolve spontaneously (i.e. will likely continue to exist absent clinical intervention).  The Veteran was diagnosed with varicose veins during service, the medical evidence is against finding that they resolved spontaneously, and there is no indication of surgical intervention or other treatment that would have resolved the varicose veins subsequent to the last in-service diagnosis.  Therefore, the medical evidence weighs in favor of finding that the current varicose veins are a continuation of varicose veins that were present, albeit to a lesser degree, during the Veteran's service.

The Veteran's own statements, including to the VA examiners, that his varicose veins were present with progressive worsening from the date of onset in 1972 until first noted in post-service medical records also support this conclusion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when...a lay person is competent to identify the medical condition.").  Varicose veins are plainly visible and are typically identifiable by a lay person, particularly in a case, such as this one, where the visible manifestations of the condition have previously been diagnosed by multiple medical professionals.  The Veteran is competent to report continuing symptoms.  His statements are competent and have probative value.

The only negative evidence is the September 2013 VA examiner's concluding opinion and the passage of time between the Veteran's discharge and the first post-service diagnosis.  The Board has already explained why the examiner's negative opinion is entitled to no probative weight.  In addition, the Board finds that the lack of documented post-service complaints to a medical professional regarding varicose veins is not sufficiently unusual to give probative weight to the silence in the records in this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder) 

The Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's current varicose veins of the bilateral lower extremities are related to the diagnosed, in-service varicose veins.  In such circumstances, the claim must be granted.  Gilbert, 1 Vet.App. at 53-56.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist with respect to this issue.


ORDER

Entitlement to service connection for varicose veins of the bilateral lower extremities is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


